        Case
         Case7:19-cv-07062-CS
              7:19-cv-07062-CS Document
                                Document14-7
                                         15 Filed
                                             Filed02/17/21
                                                   01/19/21 Page
                                                             Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HEWLETT-PACKARD FINANCIAL DOCKET No. 19-cv-7062 (CS)
 SERVICES COMPANY,
                           Civil Action
                        Plaintiff,

            -against-

 NEPPERHAN COMMUNITY                     Order
 CENTER, INC.,

                        Defendant.


      THIS MATTER having been brought before the Court by Arthur Russell, attorney

for Plaintiff Hewlett-Packard Financial Services Company, on its motion for an Order

granting judgment against Defendant Nepperhan Community Center, Inc. based on its

default under the Settlement Agreement between the parties, and for good cause shown;

      IT IS this ___day   February 2021
                 17th of _______________, XX hereby ORDERED, that the
                                          21__

motion of Plaintiff HPFS be, and it hereby is granted. The Clerk shall enter judgment in

favor of HPFS and against Nepperhan in the amount of $171,745.28.


                                               ______________________
                                               USDJ
